DETAILED ACTION
Status of Application
Claims 52-77 remain pending and subject to examination on the merits.  The amendments and response after final under 37 C.F.R. 1.116 are acknowledged and have been considered in their entirety.  
The rejection of claims 56-59 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to incorporate the Examiner’s suggestions.  This was the only rejection remaining.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a composition comprising an effector module, said effector module comprising a stimulus response element (SRE) and at least one payload which is operably linked to said SRE, wherein the SRE comprises a destabilizing domain (DD), said DD comprising, in whole or in part, a cGMP-specific 3',5'-cyclic phosphodiesterase (hPDE5; SEQ ID NO: 1) which is capable of ligand binding, and further comprising a mutation in the amino acid R732 on relative to SEQ ID NO: 1; nucleic acids, host cells and methods of treating using each.  The prior art does not teach nor suggest a mutation at position R732, despite the enzyme having been well characterized (e.g. its crystal structure is known in the liganded and unliganded state – See Sung et al. and Wang et al., both cited herein).  As such, claims 52-77 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 September 2021